             Case 3:21-cv-00068-BSM Document 6 Filed 08/19/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

ERNEST TERRELL FRIAR, JR.                                                   PLAINTIFF
ADC #660122

v.                          CASE NO. 3:21-CV-00068-BSM

NEWPORT POLICE DEPARTMENT, et al.                                        DEFENDANTS

                                        ORDER

       Ernest Friar's complaint [Doc. No. 1] is dismissed without prejudice because he has

not paid the $402 filing fee or established imminent danger. See Doc. No. 5; LOCAL RULE

5.5(c)(2).

       IT IS SO ORDERED this 19th day of August, 2021.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
